DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, applicant’s foreign priority claim cannot be perfected/applied at this time, since applicant has not provided the Office with a certified English translation of the Japanese-language foreign priority document JP2017-022119.  See 35 U.S.C. 119(b)(3).  Applicant’s foreign priority claim/date cannot be applied unless and until such a certified English translation of applicant’s foreign priority document is received.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-078836 (2015) (Engl. machine transl’n) (“’836”).  Regarding claims 1-4, ‘836 discloses a method comprising reducing the radioactivity of radioactive Cs-comprising soil by mixing the soil with a wash water that comprises 1.2 ppm dissolved H2 (the soil-comprising wash water is considered to be “the liquid” as claimed).  See ‘836 at, e.g., pp. 3-4 (boxed areas).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-129065 (2015) (Engl. machine transl’n) (“’065”).  Regarding claims 1-4, ‘065 discloses a method comprising reducing the radioactivity of radioactive Cs-comprising bark by mixing the bark with a wash water that comprises 1.6-2.2 ppm dissolved H2 (the bark-comprising wash water is considered to be “the liquid” as claimed).  See ‘065 at, e.g., pp. 2-3 (boxed areas).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 6, 2022
Primary Examiner
Art Unit 1736